Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 1 of 10




                    EXHIBIT 7
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 2 of 10
 <DOCUMENT>
 <TYPE>SC 13D
 <SEQUENCE>1
 <FILENAME>scdawxholdingscorp.txt
 <DESCRIPTION>SC 13D AVALON HOLDINGS CORP
 <TEXT>
 UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION
 Washington, D.C. 20549
 SCHEDULE 13D
 Under the Securities Exchange Act of 1934
 (Amendment No. ________)*
 Avalon Holdings Corporation
 (Name of Issuer)
 Class A Common Shares, par value $0.01
 (Title of Class of Securities)
 0534P109
 (CUSIP Number)
 Mr. Antonio S. Collie
 MintBroker International, Ltd.
 Elizabeth Avenue & Bay Street
 Nassau, Bahamas
 (242) 603-8610

 (Name, Address and Telephone Number of Person
 Authorized to Receive Notices and Communications)
 July 24, 2018
 (Date of Event which Requires Filing of this Statement)
 If the filing person has previously filed a statement on
 Schedule 13G to report the acquisition that is the subject of
 this Schedule 13D, and is filing this schedule because of
 ??240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the
 following box. ?
 Note: Schedules filed in paper format shall include a signed
 original and five copies of the schedule, including all
 exhibits. See ?240.13d-7 for other parties to whom copies are to
 be sent.
 * The remainder of this cover page shall be filled out for a
 reporting person's initial filing on this form with respect to
 the subject class of securities, and for any subsequent
 amendment containing information which would alter disclosures
 provided in a prior cover page.
 The information required on the remainder of this cover page
 shall not be deemed to be "filed" for the purpose of Section 18
 of the Securities Exchange Act of 1934 ("Act") or otherwise
 subject to the liabilities of that section of the Act but shall
 be subject to all other provisions of the Act (however, see the
 Notes).




 CUSIP No. 0534P109

 13D

 Page 2 of 6 Pages




https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 1 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 3 of 10




 1.

 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF
 ABOVE PERSONS (ENTITIES ONLY)

 MintBroker International Ltd.


 2.

 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP
 (see instructions)
 (a)    ?
 (b)    ?


 3.

 SEC USE ONLY



 4.

 SOURCE OF FUNDS (see instructions)

 WC


 5.

 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED
 PURSUANT TO ITEMS 2(d) or 2(e)     ?


 6.

 CITIZENSHIP OR PLACE OF ORGANIZATION

 Nassau, Bahamas




 NUMBER OF
 SHARES
 BENEFICIALLY
 OWNED BY
 EACH

https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 2 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 4 of 10
 REPORTING
 PERSON WITH

 7.

 SOLE VOTING POWER

 0


 8.

 SHARED VOTING POWER

 0


 9.

 SOLE DISPOSITIVE POWER

 0


 10.

 SHARED DISPOSITIVE POWER

 0




 11.

 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING
 PERSON

 0


 12.

 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES
 CERTAIN SHARES
 (see instructions)    ?


 13.

 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)

 0.00%


 14.

 TYPE OF REPORTING PERSON (see instructions)

 OO

https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 3 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 5 of 10


 CUSIP No. 0534P109

 13D

 Page 3 of 6 Pages




 1.

 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF
 ABOVE PERSONS (ENTITIES ONLY)

 Guy Gentile


 2.

 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP
 (see instructions)
 (a)    ?
 (b)    ?


 3.

 SEC USE ONLY



 4.

 SOURCE OF FUNDS (see instructions)

 WC


 5.

 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED
 PURSUANT TO ITEMS 2(d) or 2(e)     ?


 6.

 CITIZENSHIP OR PLACE OF ORGANIZATION

https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 4 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 6 of 10
 Nassau, Bahamas




 NUMBER OF
 SHARES
 BENEFICIALLY
 OWNED BY
 EACH
 REPORTING
 PERSON WITH

 7.

 SOLE VOTING POWER

 0


 8.

 SHARED VOTING POWER

 0


 9.

 SOLE DISPOSITIVE POWER

 0


 10.

 SHARED DISPOSITIVE POWER

 0




 11.

 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING
 PERSON

 0


 12.

 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES
 CERTAIN SHARES

https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 5 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 7 of 10
 (see instructions)                  ?


 13.

 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)

 0.00%


 14.

 TYPE OF REPORTING PERSON (see instructions)

 OO




 CUSIP No. 0534P109

 13D

 Page 4 of 6 Pages




 Item 1. Security and Issuer.
 This statement relates to the Class A shares, par value $0.01
 (the ?Shares?), of Avalon Holdings Corporation (the ?Issuer?).
 The principal executive offices of the Issuer are located at One
 American Way, Warren, OH 44484-5555.

 Item 2. Identity and Background.
 (a)     & (f) The persons filing this joint statement on
 Schedule 13D are (i) MintBroker International, Ltd
 (?MintBroker?), a Bahamian Company, and (ii) Guy Gentile,
 an Italian citizen (?Gentile,? collectively with
 MintBroker, the ?Reporting Persons?).

 (b)     The principal business address of each of the
 Reporting Persons is Elizabeth on Bay Plaza, Bay Street &
 Elizabeth Ave., Nassau, Bahamas.

 (c)     MintBroker is a broker-dealer and investment adviser
 licensed in the Bahamas. Gentile?s present principal
 occupation is serving as CEO of MintBroker.

 (d)     During the past five years, no Reporting Person has
 been convicted in a criminal proceeding (excluding traffic
 violations or similar misdemeanors).

https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 6 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 8 of 10
 (e)     During the past five years, no Reporting Person has
 been a party to a civil proceeding of a judicial or
 administrative body of competent jurisdiction and as a
 result of such proceeding was or is subject to a judgement,
 decree or final order enjoining future violations of, or
 prohibiting or mandating activities subject to, federal or
 state securities laws or finding any violation with respect
 to such laws.

 Item 3. Source and Amount of Funds or Other Consideration.
 The source of funding for the purchase of the Shares was the
 general working capital of MintBroker together with margin
 borrowing.

 Item 4. Purpose of Transaction.
 The Reporting Persons acquired their position in an attempt to
 gain control over the Issuer and replace its board of directors
 with the near-term goal of selling the assets of the Issuer.
 While the Reporting Persons have sold all their Shares and have
 no present plans to seek control of the Issuer, they reserve the
 right to reacquire the Shares and propose other transactions
 which relate to or would result in one or more of the actions
 specified in clauses (a) through (i) of item 4 of Schedule 13D.

 Item 5. Interest in Securities of the Issuer.
 (a)    The Reporting Persons beneficially own no Shares.




 CUSIP No. 0534P109

 13D

 Page 5 of 6 Pages


 (b)     Neither of the Reporting Persons have sole power to
 vote or to direct the vote, any shared power to vote or to
 direct the vote, any sole power to dispose or to direct the
 disposition of, and any shared power to dispose or to
 direct the disposition of, the Shares.

 (c)     Attached to this statement is a schedule setting forth
 all transactions with respect to Shares effected during the
 past sixty (60) days by any of the Reporting Persons.
 Gentile, by virtue of his relationship to MintBroker may be
 deemed to indirectly beneficially own (as that term is
 defined in Rule 13d-3 under the Exchange Act of 1934, as
 amended) those Shares which MintBroker had owned. Gentile
 disclaims beneficial ownership of all such Shares for all
 other purposes.

 (d)          Not applicable


 (e)          August 1st, 2018


https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 7 of 9
                                                                                               8/4/20, 1)43 PM

                        Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 9 of 10
 Item 6. Contracts, Arrangements, Understandings or
 Relationships with Respect to Securities of the Issuer.

 None.

 Item 7.        Material to Be Filed as Exhibits.

 1.           Joint Filing Agreement of the Reporting Persons.

 2.           Trade Schedule.




 CUSIP No. 0534P109

 13D

 Page 6 of 6 Pages




 SIGNATURE
    After reasonable inquiry and to the best of each of the
 undersign my knowledge and belief, each of the undersigned
 certifies that the information set forth in this statement is
 true, complete and correct.

 MINTBROKER
 INTERNATIONAL, LTD.

 By: /s/ Antonio S.
 Collie

 Antonio S. Collie
 Insert Name

 Chief Financial Officer
 Insert Title



 /s/ Guy Gentile

 Guy Gentile,
 individually


           JOINT FILING STATEMENT

 The undersigned hereby agree that this Statement on Schedule 13D
 with respect to the Class A Common Shares of Avalon Holdings
 Corp., dated the date hereof, is, and any amendments thereto
 signed by the undersigned shall be, filed on behalf of each of
 the undersigned pursuant to and in accordance with the
 provisions of Rule 13d-1(k) under the Securities and Exchange
 Act of 1934, as amended. This agreement may be executed in any
 number of counterparts, each of which shall be deemed to be an

https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 8 of 9
                                                                                               8/4/20, 1)43 PM

                       Case 1:18-cv-07291-VSB-RWL Document 74-7 Filed 08/10/20 Page 10 of 10
 original and all of which together constitute one instrument.

 IN WITNESS WHEREOF, the undersigned hereby execute this
 agreement as of this 21st day of August, 2018.

 MINTBROKER INTERNATIONAL, LTD.

 By: /s/ Antonio S. Collie
 Name: Antonio S. Collie
 Its:      Chief Financial Officer
  /s/ Guy Gentile

 </TEXT>
 </DOCUMENT>




https://www.sec.gov/Archives/edgar/data/1061069/000174257618000013/scdawxholdingscorp.txt          Page 9 of 9
